POULIOT, J.
This cause is before the Court on bill, answer, and proof.
The petitioner, in the opinion of the Court, has submitted sufficient evidence to impress the Court with the realization that a condition exists in the operation of the respondent’s business that must be remedied. Therefore the Court finds that the petitioner is entitled to a decree enjoining the respondent from maintaining the nuisance alleged, but counsel having stated to the Court that a serious effort is being made to abate the nuisance, and that some additional time will be required to perfect the elimination process of the smoke nuisance, the Court decides that a decree may be entered for the petitioner, but that no process to enforce the same be issued prior to September 1st, 1932.
A decree may be entered in accordance with this decision.